          Case 5:20-cv-00377-C Document 20 Filed 08/06/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

WAYNE M. FOURNERAT,                         )
                                            )
                           Plaintiff,       )
                                            )
             vs.                            )          No. CIV-20-377-C
                                            )
DONALD KNIGHT, ESQ., P.C. a                 )
Colorado Professional Corporation;          )
DONALD KNIGHT, ex rel Richard               )
Eugene Glossip and THE HONORABLE            )
KEVIN STITT, Governor of Oklahoma,          )
                                            )
                           Defendants,      )

                                        ORDER

      Plaintiff has issued subpoenas to various entities.        Defendants believe the

subpoenas are improper and have moved to quash them. Defendants also have moved to

expedite the Court’s consideration of the Motion to Quash because the time for compliance

with the subpoena occurs prior to the time Plaintiff’s Response to the Motion to Quash is

due. The Court has reviewed the subpoenas and the Motion to Quash. The Court is

persuaded that Plaintiff’s issuance of the subpoenas is premature and that they must be

quashed. As Defendants note, Fed. R. Civ. P. 26(d)(1), states “[a] party may not seek

discovery from any source before the parties have conferred as required by Rule 26(f) . .

..” Additionally, LCvR 26.3 states “Subject to the exceptions set forth in subsections (b)

and (c) of this rule, if a motion has been made pursuant to Fed. R Civ. P. 12(b), no party

may seek discovery from any source before that motion has been decided and all moving

parties have filed an answer or been dismissed from the case.” As there are Motion to
          Case 5:20-cv-00377-C Document 20 Filed 08/06/20 Page 2 of 2




Dismiss pending, the subpoenas issued by Plaintiff violate Rule 26 and the Local Rule.

Accordingly, the subpoenas must be quashed. If appropriate, Plaintiff may reissue the

subpoenas after the Court rules on the Motions to Dismiss.

      As set forth more fully herein, Defendants’ Motion to Quash (Dkt. No. 18) and

Motion to Expedite (Dkt. No. 19) are GRANTED.

      IT IS SO ORDERED this 6th day of August, 2020.




                                           2
